U.S. Department of Justice
Civil Rights Division

Protecting the
Religious Freedom
of All:
Federal Laws Against
Religious Discrimination

“In this Land of equal liberty it is
our boast, that a man’s religious
tenets will not forfeit the protection
of the Laws, nor deprive him of the
right of attaining and holding the
highest Offices that are known in
the United States.”
George Washington

INTRODUCTION
Religious liberty was central to the Founders’
vision for America, and is the “first freedom”
listed in the First Amendment of the Bill of
Rights. A critical component of religious liberty
is the right of people of all faiths to participate
fully in the benefits and privileges of society
without facing discrimination based on their reli­
gion.
The Civil Rights Division of the Department of
Justice enforces federal statutes that prohibit dis­
crimination based on religion in education,
employment, housing, public accommodations,
and access to public facilities. In addition, the
Civil Rights Division prosecutes bias crimes
committed against individuals because of their
religion and acts of vandalism and arson against
houses of worship. The Civil Rights Division
also is authorized to bring suit to enforce the
Religious Land Use and Institutionalized Persons
Act of 2000 (RLUIPA), which protects individuals
and houses of worship from discriminatory and
unduly burdensome zoning regulations, and pro­
tects the religious exercise of prisoners and other
institutionalized persons.
This brochure provides an introduction to the
laws against religious discrimination enforced
by the Department of Justice, and information on
how to report claims to the various sections of
the Civil Rights Division and where to learn
more about your rights.
1

Education
❖

❖

❖

A group of students form a Bible club and
ask for permission to meet in a classroom
before school. While other student-created
groups are given meeting space, the Bible
club is barred because it is religious.
Two Muslim sisters are told by a school
principal that they cannot wear their hijabs
(head-covering scarves) to school due to a
no-hats policy, despite the fact that the
school has made exceptions to the policy
for other students.
A teacher berates a student in front of the
class because he does not share the faith of
the teacher and the rest of the class, leading
to repeated harassment of the student by
other children.

These examples may be violations of federal
law, which prohibits the denial of educational
opportunities because of a person’s religion. The
Division’s Educational Opportunities Section
enforces these laws in elementary and secondary
schools, as well as public colleges and universi­
ties. The Educational Opportunities Section’s
work addresses discrimination in all aspects of
education, including curricular and extracurricu­
lar activities, the transportation of students, the
hiring and placement of faculty and administra­
tors, and distribution of school resources.

2

If you believe that you or your child has been
denied access to an educational program or oth­
erwise discriminated against by a school operat­
ed by a state or local government, you can con­
tact the Division’s Educational Opportunities
Section toll free at (877) 292-3804, or write to:
Educational Opportunities Section – PHB, Civil
Rights Division, U.S. Department of Justice, 950
Pennsylvania Ave., N.W., Washington, D.C.
20530. Further information is available at
www.usdoj.gov/crt/edo.

Employment Discrimination
❖

❖

❖

A Jewish instructor for a county job train­
ing program is told that he may not wear
his yarmulke while teaching classes.
A store clerk who is a Seventh-day Adventist
is scheduled to work on a Saturday, his
Sabbath. Despite the willingness of a cowork­
er with the same level of experience to switch
shifts with him, his supervisor tells him that
he must work Saturday or be fired.
A supervisor passes over a qualified Mormon
applicant for a job and is later overheard
saying to a colleague that he would not feel
comfortable working closely with a Mormon.

These examples may be violations of Title VII of
the Civil Rights Act of 1964, which prohibits
discrimination against persons based on their
religion in hiring, promotion, or in the terms and
3

conditions of employment. Title VII also requires
that employers reasonably accommodate the reli­
gious needs of employees, such as Sabbath obser­
vance, if it would not be an undue burden on the
employer to do so. If you believe that an employer,
a labor organization or an employment agency has
discriminated against you because of your religion,
or has refused to make a reasonable accommoda­
tion of your religious needs, you may call the U.S.
Equal Employment Opportunity Commission
(EEOC) at (800) 669-4000 to be put in contact with
the EEOC office nearest you.
The Civil Rights Division handles individual
cases of religious discrimination against state and
local government employers upon referral from
the EEOC. The Civil Rights Division also has
authority to bring suit against state or local gov­
ernment employers when there is a pattern of
activity or a policy that violates Title VII. If you
believe a state or local government has violated
your rights under Title VII, you can call the
Division's Employment Litigation Section at
(202) 514-3831, or write to: Employment Litigation
Section, Civil Rights Division, U.S. Department of
Justice, 950 Pennsylvania Ave., N.W., Washington,
D.C. 20530. Further information is available at
ww.usdoj.gov/crt/emp.

Housing
❖

An apartment complex has a meeting room
that is available for residents to reserve for
card games, social activities, and similar
4

events. A resident is told that she may not
use the room to hold a Bible study with
friends.
❖

❖

A Sikh man wearing a turban is told by a
landlord that there are no apartments avail­
able in a complex, but later the same day
the landlord tells other prospective tenants
that there are units available.
A tenant in public housing places a statue of
the Virgin Mary on her balcony. Although
other tenants are permitted to place similarly
sized decorative objects on their balconies,
the property manager says that religious
items are not allowed in public housing.

These examples may be violations of the Fair
Housing Act, which prohibits discrimination in
the sale or rental of housing, including refusal to
rent or sell to someone based on his or her reli­
gion and discrimination based on religion in the
terms, conditions, or privileges of a sale or
rental. The Civil Rights Division's Housing and
Civil Enforcement Section ((800) 896-7743) han­
dles cases involving either a pattern or practice of
discrimination or a denial of rights to a group of
persons when such denial raises an issue of gener­
al public importance, while the U.S. Department of
Housing and Urban Development (HUD) ((800)
669-9777) investigates individual complaints of
housing discrimination. The section’s mailing
address is: Housing and Civil Enforcement
Section, Civil Rights Division, U.S. Department of
5

Justice, 950 Pennsylvania Ave., N.W., Washington,
D.C. 20530. Further information is available at
www.usdoj.gov/crt/housing.

Public Accommodations and Facilities
❖

❖

A town rents its community center to local
groups for meetings, but refuses to rent it to
a local Hindu group that wants to hold a
Divali festival and a group that wants to
hold a Christian music concert. The town
tells both groups that it has a no-religious­
activities policy at the center.
Three Buddhist monks go out to a restaurant
wearing robes, but the proprietor says “we
don’t allow religious clothes in here. Come
back when you are dressed normally.”

These examples may be violations of federal law.
Title II of the Civil Rights Act of 1964 prohibits
discrimination based on religion in public accom­
modations, such as restaurants, theaters, and hotels.
Title III of the Civil Rights Act of 1964 prohibits
discrimination based on religion in public facilities
owned or operated by a state or local government.
The Division’s Housing and Civil Enforcement
Section (contact information above) enforces these
statutes and ensures that religious individuals and
institutions have equal access to public facilities
and accommodations. Further information is avail­
able at www.usdoj.gov/crt/housing.

6

Zoning and Landmarking Laws
❖

❖

❖

❖

A small church is denied a permit to oper­
ate out of a storefront in a commercial zone,
even though nonprofit groups including fra­
ternal lodges, a dance studio, and a theater
company are permitted in the same zone.
A town’s zoning ordinance requires all hous­
es of worship to obtain a variance in order to
locate within its borders. While there are a
number of churches already in town, every
application for a new house of worship since
the ordinance was adopted has been denied.
A rabbi periodically holds prayer meetings
in his home with 10 to 15 people. He is cited
for zoning violations for operating a house
of worship in a residential zone.
A Hindu congregation is denied a building
permit despite meeting all zoning require­
ments for height, setback, and parking. The
zoning administrator is overheard making a
disparaging remark about Hindus.

These examples may be violations of the Religious
Land Use and Institutionalized Persons Act of
2000 (RLUIPA), which protects individuals,
houses of worship, and other religious institu­
tions from zoning and landmarking laws that
substantially burden religious exercise without a
compelling government justification. RLUIPA
also bars the government from applying zoning
7

and landmarking laws in a manner that discrimi­
nates against particular religions, treats religious
assemblies or institutions on less than equal
terms than nonreligious assemblies or institu­
tions, or unreasonably excludes houses of wor­
ship from a jurisdiction. The Civil Rights Division
is authorized to bring suit to enforce RLUIPA. If
you believe your rights against discriminatory or
unduly burdensome zoning and landmarking laws
have been violated, you may contact the Division’s
Housing and Civil Enforcement Section (contact
information above). More information is available
at www.usdoj.gov/crt/housing/rluipaexplain.htm.

Religious Exercise of
Institutionalized Persons
❖

❖

❖

A prison makes no provision for kosher
meals, despite the repeated requests of
three Jewish prisoners who have identified
a low-cost provider of such meals.
Catholic prisoners seek space in a prison
chapel on Sunday and permission for a vol­
unteer priest to come in to say Mass, but are
told that they should attend the nondenomi­
national Christian service run by the prison’s
Protestant chaplain.
A Native American prisoner has his medi­
cine bag confiscated during intake to a
prison, although other prisoners are permit­
ted to keep rosary beads, crosses, and other
physically equivalent small religious items.

8

RLUIPA, discussed with regard to zoning and
landmarking law above, also contains a provi­
sion protecting the religious exercise of inmates
and other persons confined to certain institu­
tions. RLUIPA requires that actions by officials
which impose a substantial burden on the insti­
tutionalized person’s religious exercise must be
justified by a compelling government interest
and must be the least restrictive means available
to achieve that interest. The Division’s Special
Litigation Section ((202) 514-6255) is authorized
to bring RLUIPA cases involving institutionalized
persons. The mailing address is: Special Litigation
Section, U.S. Department of Justice, 950 Pennsyl­
vania Ave., N.W., Washington, D.C. 20530.
Further information is available at www.usdoj.gov/
crt/split.

Crimes Against Persons and Property
❖

❖

❖

❖

A mosque is spray-painted with anti-Muslim
graffiti.
Shortly after a Jewish family moves into a
neighborhood, a brick painted with a
swastika is thrown through their window.
A Sikh man wearing a turban goes to a
restaurant, but a group of teenagers loiter­
ing in front tells him that if he tries to enter
wearing the turban they will beat him up.
Three white men intentionally set fire to an
African Methodist Episcopal church on a
9

Saturday night. One of the men later is
overheard in a bar laughing about the fire
and making racial remarks.
These examples may be criminal violations of
federal civil rights laws. It is a federal crime to
injure, threaten, or intimidate people because of
their religion in order to interfere with their exer­
cise of federally guaranteed rights, such as the
purchase or rental of a home, patronage of pub­
lic accommodations such as restaurants and the­
aters, use of public parks and other facilities,
attendance at a school or college, or participation
in government programs. Federal law also crim­
inalizes arson and vandalism against houses of
worship committed either because of the race or
ethnicity of the group using the property or, in
certain circumstances, because of the religious
nature of the property. If you have been the vic­
tim of a bias-related crime, you should call your
local police and the nearest local office of the
Federal Bureau of Investigation. You also may
call your local U.S. Attorney’s office. The FBI
and U.S. Attorneys have publicly listed offices in
most major cities. In addition, you may call the
Criminal Section of the Civil Rights Division at
(202) 514-3204. The mailing address is:
Criminal Section, Civil Rights Division, U.S.
Department of Justice, 950 Pennsylvania Ave.,
N.W., Washington, D.C. 20530. Further informa­
tion is available at www.usdoj.gov/crt/crim.

10

Special Counsel for Religious
Discrimination
In order to coordinate cases involving religionbased discrimination among the various sections
of the Civil Rights Division, and to oversee out­
reach efforts to religious communities, the
Justice Department has created the position of
Special Counsel for Religious Discrimination. If
you are unsure which section of the Civil Rights
Division to contact, or if you have any problems
reaching one of the sections listed above, you
may call the Special Counsel’s office at (202)
353-8622 (voice) or (202) 514-0716 (TDD), or
write to: Special Counsel for Religious
Discrimination, Office of the Assistant Attorney
General, Civil Rights Division, U.S. Department
of Justice, 950 Pennsylvania Avenue, N.W.,
Room 5531, Washington, D.C. 20530. Further
information about the Civil Rights Division’s
initiatives to fight religious discrimination is avail­
able at www.usdoj.gov/crt/religdisc/religdisc.html.

11

Protecting the Religious Freedom
of All:
Federal Laws Against Religious
Discrimination
http://www.usdoj.gov/crt
June 2005

